Citation Nr: 9920147	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-25 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for mechanical lower back 
pain syndrome with mild bulging of the L3-L4 disc, currently 
rated at 10 percent disabling, to include the question of the 
propriety of the reduction from 20 percent to 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1991.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in 
December 1994 that reduced the veteran's rating for his back 
disability from 20 percent to 10 percent.

On May 10, 1999, a hearing was held at the RO before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The veteran was last examined for his back in August 1998.  
The examination specifically stated that the claims folder 
was not available for review at the time of the examination.  
Regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole-recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2.  Another examination is 
necessary so that the claims folder can be reviewed in 
conjunction with the examination.

Therefore, this case is REMANDED for the following 
additional actions:  

1.  The RO should contact the Bay Pines 
VA Medical Center and request copies of 
all medical records concerning the 
veteran's treatment for a back 
disability since 1998.  All medical 
records obtained should be associated 
with the claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
the veteran's back disability.  The 
claims folder must be reviewed by the 
examiner prior to conducting the 
examination.  All indicated special 
tests and studies should be conducted to 
include range of motion studies 
expressed in degrees and in relation to 
normal range of motion.  The orthopedic 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe 
in detail the presence or absence and 
the extent of any functional loss due to 
the veteran's back disability and disc 
problems.  The examiner should be asked 
to determine whether the veteran's back 
exhibits weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-
ups or when the back is used repeatedly 
over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 in regard to the veteran's 
service connected back and disc 
problems.  If action taken remains 
adverse to him, he and his accredited 
representative should be furnished with 
a supplemental statement of the case 
concerning all additional evidence added 
to the record and they should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










